DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a liquid-based dehumidification unit," "a recovery unit," "a refrigerant-cooling-based dehumidification unit," in claims 1-12, and "a supply control unit," in claim 3, "a mode operation control unit," in claims 4, 6, and 7, and "a refrigerant circuit control unit," in claims 5 and 8-12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation "liquid-based dehumidification unit," is described as at least a dehumidification heat exchanger (see paragraphs 9, 30 and 59).
The limitation "recovery unit," is described as at least a heat exchanger for absorbent (see paragraphs 9, and 30).
The limitation "refrigerant-cooling-based dehumidification unit," is described as at least a dehumidification heat exchanger (see paragraphs 13, 14 and 53).
The limitation "supply control unit," is described as a part of the controller (51 part of controller 50, see fig. 4 and paragraph 15, 17, 19).
The limitation "mode operation control unit," is described as a part of the controller (52 part of controller 50, see fig. 4 and paragraph 15, 17, 19).
The limitation "refrigerant circuit control unit," is described as a controller (controller 50, see fig. 4 and paragraph 15, 17, 19).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation, “dehumidification unit (48) which is positioned upstream of the… unit (21)… cools and humidifies… the target air” is confusing because it is not clear how a dehumidification unit (48) humidifies target air. Dehumidification and humidifying are opposite processes (see paragraphs 14, and 53, specification) and it is unclear how both air simultaneously performed on the same air stream.    Appropriate correction is required.
Claims 2-12 are also rejected by virtue of being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unnamed patent (JP S4812581 B1) herein after referred as P1.
In regards to claim 1, P1 teaches a humidity control apparatus (see figs. 1-2), comprising: an absorbent circuit (circulating lithium chloride through pump 7) connecting a liquid-based dehumidification unit (11’) which causes a liquid absorbent (lithium chloride) to absorb moisture in target air to dehumidify the target air (cooled lithium chloride poured over 11’, see page 2, paragraph 1), a recovery unit (regenerating with heat exchangers 6, 11, and heater 8, see figs. 1-2) which releases the 
In regards to claims 4, P1 teaches a mode operation control unit (valve 4 and nozzle spray 9’) which controls the absorbent circuit (by spraying the lithium solution, see page 2) and the refrigerant circuit (by controlling opening and closing of the valve 4) such that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit and the refrigerant-cooling-based dehumidification unit (moisture removed from the air by absorber 11’ and the evaporator 5, see page 2 and page 1, lines 1-3), a second dehumidification mode in which the target air is not dehumidified by the refrigerant-cooling-based dehumidification unit, but is dehumidified by the liquid-based dehumidification unit, or a third dehumidification mode in which the target air is not dehumidified by the liquid- based dehumidification unit, but is dehumidified by the refrigerant-cooling-based dehumidification unit.
In regards to claims 5, and 10, P1 teaches a refrigerant circuit control unit (valve 4, compressor 1, pump 7, fan 13’) which controls the refrigerant circuit (by opening and closing valve 4 and .

Claim(s) 1, 4, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (JP 2014129985 A).
In regards to claim 1, Fujita teaches a humidity control apparatus (see fig. 9), comprising: an absorbent circuit (30) connecting a liquid-based dehumidification unit (moisture absorbing module 140a) which causes a liquid absorbent (liquid absorbent 141a) to absorb moisture in target air (OA) to dehumidify the target air (140a absorbs moisture, see paragraphs 50-51 and 54), a recovery unit (40b) which releases the moisture in the liquid absorbent to air (moisture release passage through passage 41b, see paragraph 37) for recovery to recover the liquid absorbent (see paragraphs 37 and abstract), and a pump (12) capable of circulating the liquid absorbent between the liquid-based dehumidification unit (141a) and the recovery unit (40b, via circuit 30, see fig. 9); a liquid-cooling heat exchanger (151a) which is connected to the absorbent circuit (see fig. 9) and cools, with a refrigerant, the liquid absorbent (see paragraph 82) before being used for dehumidification in the liquid-based dehumidification unit (151a before 140a, see fig. 9); and a refrigerant-cooling-based dehumidification unit (40a, 51a) which is positioned upstream of the liquid-based dehumidification unit in a flow direction of the target air (40a before 140a with respect to OA to SA, see fig. 9), and cools and dehumidifies, with the refrigerant, the target air (see paragraphs 83-84) before being dehumidified in the liquid-based dehumidification unit (OA passes through 40a before passing through 140a, see fig. 9), wherein the liquid-cooling heat exchanger (151a) and the refrigerant-cooling-based dehumidification unit (51a) are connected to a single refrigerant circuit (35) together with a liquid-heating heat exchanger (51b) which heats the liquid absorbent before 
In regards to claims 4, Fujita teaches a mode operation control unit (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidification unit (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
In regards to claims 5, and 10, Fujita teaches a refrigerant circuit control unit (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit (40a) and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-51 and fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2014129985 A) as applied to claim 1 above and further in view of Iritani (US 6,044,653 A).
In regards to claim 2, Fujita teaches that the target air dehumidified in the refrigerant-cooling-based dehumidification unit (dehumidified or moisture absorbed in 40a, see paragraphs 83-84) and the liquid-based dehumidification unit (140a) is supplied into a room (SA supply air, see fig. 9).
However, Fujita does not explicitly teach a heat dissipation heat exchanger is further connected to the refrigerant circuit, the heat dissipation heat exchanger dissipating heat of the refrigerant that has passed through the refrigerant-cooling-based dehumidification unit to a heat dissipation fluid other than the air in the room.
Iritani teaches a heat dissipation heat exchanger (202) is further connected to the refrigerant circuit (202 connected to compressor 201, see figs. 18 and 21), the heat dissipation heat exchanger (202) dissipating heat of the refrigerant (see col. 13, lines 7-12) that has passed through the refrigerant-cooling-based dehumidification heat exchanger (dehumidifying air at refrigerant-cooling-based heat exchanger 207, see col. 14, lines 8-11) to a heat dissipation fluid (air blown by fan 251) other than the air in the room (see figs. 18, 21; and col. 22, lines 65-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat dissipation heat exchanger exchanging heat with a heat dissipation fluid other than the air in the room as taught by Iritani downstream of the compressor and the 
In regards to claim 3, Fujita as modified teaches the limitations of claim 3 except that the supply control unit is a controller that stops supply of heat dissipation fluid when a condensation temperature of the refrigerant in the refrigerant circuit is equal to or lower than a predetermined value.
However, Iritani teaches a supply control unit (300) which stops supply of the heat dissipation fluid to the heat dissipation heat exchanger (stops the supply of air by stopping fan 251) when a condensation temperature of the refrigerant in the refrigerant circuit (via compressor 201) is equal to or lower than a predetermined value (when the refrigerant temperature becomes lower than the value equivalent to pressure 22.5, blower 251 is stopped, see col. 41, lines 35-37, and col. 40, lines 45-53; Also see col. 22, lines 30-34, for operating fan 251 in relation to the condenser and evaporator functions and col. 29, lines 51-59 for blower 251 controlling condensation of refrigerant by heat exchangers 202, and 203).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Fujita as modified by configuring the fan to stop supply of air to the heat dissipation heat exchanger when the condensation temperature of the refrigerant in the refrigerant circuit is lower than a predetermined value as taught by Iritani for operating the condenser fan in the humidity control device of Fujita as modified in order to melt frost adhering to the surface of the heat exchanger (see col. 39, lines 40-48, Iritani).
In regards to claims 6, and 7, Fujita teaches a mode operation control unit (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidification unit (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), a second 
In regards to claims 8, 9, 11, and 12, Fujita teaches a refrigerant circuit control unit (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit (40a) and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-51 and fig. 9).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US 2014/0366567 A1) and in view of Unnamed patent (JP S4812581 B1) herein after referred as P1.
In regards to claim 1, Vandermeulen teaches a humidity control apparatus (see fig. 5), comprising: an absorbent circuit (liquid desiccant passing through 459, 461, 460, see fig. 5) connecting a liquid-based dehumidification unit (at least 451) which causes a liquid absorbent (liquid desiccant) to absorb moisture in target air to dehumidify the target air (453 dehumidified into 454, see paragraph 36), a recovery unit (at least 463, 465, 452, 460) which releases the moisture in the liquid absorbent to air (via 452, 465, to air 455, 456 in a regenerator, see paragraph 37 and fig. 5) for recovery to recover the liquid absorbent (see paragraph 37), and circulating the liquid absorbent between the liquid-based dehumidification unit (via 463, see fig. 5) and the recovery unit (liquid desiccant circulated through 451 and 452, via 463, see fig. 5); a liquid-cooling heat exchanger (evaporator c of heat pump 466, see fig. 5 and paragraph 37) which is connected to the absorbent circuit (via at least 463, see fig. 5) and cools, with a refrigerant, the liquid absorbent before being used for dehumidification in the liquid-based dehumidification unit (evaporator c cools liquid desiccant before it enters 451, see fig. 5); and a liquid-
Vandermeulen is silent about a pump in the embodiment of figure 5. However, Vandermeulen in another embodiment teaches a desiccant pump (507) circulating liquid desiccant between tank (508) and module (502, see paragraph 38 and fig. 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid desiccant pump in the absorbent circuit as taught by Vandermeulen in the absorbent circuit of the embodiment of figure 5 of Vandermeulen in order to allow consistent and controlled flow of liquid desiccant across the liquid-based dehumidification unit and the recovery unit in order to control the level of dehumidification of airstream supplied to the occupied rooms in a building.
Vandermeulen also does not explicitly teach a refrigerant-cooling-based dehumidification unit which is positioned upstream of the liquid-based dehumidification unit in a flow direction of the target air, and cools and dehumidifies, with the refrigerant, the target air before being dehumidified in the liquid-based dehumidification unit, wherein the liquid-cooling heat exchanger and the refrigerant-cooling-based dehumidification unit are connected to a single refrigerant circuit.
However, P1 teaches a humidity control apparatus (see figs. 1-2), comprising: an absorbent circuit (circulating lithium chloride through pump 7) connecting a liquid-based dehumidification unit (11’) which causes a liquid absorbent (lithium chloride) to absorb moisture in target air to dehumidify the target air (cooled lithium chloride poured over 11’, see page 2, paragraph 1), a recovery unit (regenerating with heat exchangers 6, 11, and heater 8, see figs. 1-2) which releases the moisture in the liquid absorbent to air for recovery to recover the liquid absorbent (at heat exchanger 11, see figs. 1-2 and page 2, paragraph 1), and a pump (7) capable of circulating the liquid absorbent between the liquid-based dehumidification unit and the recovery unit (see figs. 1-2); a liquid-cooling heat exchanger (16) which is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant-cooling-based dehumidification unit as taught by P1 positioned upstream of the liquid-based dehumidification unit in a flow direction of the target air in the system of Vandermeulen as modified and provided cooling and dehumidifying, with the refrigerant, the target air before being dehumidified in the liquid-based dehumidification unit, wherein the liquid-cooling heat exchanger and the refrigerant-cooling-based dehumidification unit are connected to a single refrigerant circuit as taught by P1 to the system of Vandermeulen in order to make the dehumidifier structure compact by dividing the dehumidification into multiple steps (see page 3, lines 20-30, P1).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen in view of P1 as applied to claim 2 above and further in view of Iritani (US 6,044,653 A).
In regards to claim 2, Vandermeulen teaches that the target air dehumidified in the liquid-based dehumidification unit (451) is supplied into a room (SA for building, see paragraph 36).
However, Vandermeulen does not explicitly teach a heat dissipation heat exchanger is further connected to the refrigerant circuit, the heat dissipation heat exchanger dissipating heat of the refrigerant 
Iritani teaches a heat dissipation heat exchanger (202) is further connected to the refrigerant circuit (202 connected to compressor 201, see figs. 18 and 21), the heat dissipation heat exchanger (202) dissipating heat of the refrigerant (see col. 13, lines 7-12) that has passed through the refrigerant-cooling-based dehumidification heat exchanger (dehumidifying air at refrigerant-cooling-based heat exchanger 207, see col. 14, lines 8-11) to a heat dissipation fluid (air blown by fan 251) other than the air in the room (see figs. 18, 21; and col. 22, lines 65-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat dissipation heat exchanger exchanging heat with a heat dissipation fluid other than the air in the room as taught by Iritani downstream of the compressor and the dehumidification heat exchanger and before the liquid-heating heat exchanger in the refrigerant circuit in the system of Vandermeulen in order to cool the refrigerant well before being supplied (see col. 11, lines 41-52, Iritani) to the liquid-heating heat exchanger in the refrigerant system of vandermeulen.
In regards to claim 3, Vandermeulen as modified teaches the limitations of claim 3 except that the supply control unit is a controller that stops supply of heat dissipation fluid when a condensation temperature of the refrigerant in the refrigerant circuit is equal to or lower than a predetermined value.
However, Iritani teaches a supply control unit (300) which stops supply of the heat dissipation fluid to the heat dissipation heat exchanger (stops the supply of air by stopping fan 251) when a condensation temperature of the refrigerant in the refrigerant circuit (via compressor 201) is equal to or lower than a predetermined value (when the refrigerant temperature becomes lower than the value equivalent to pressure 22.5, blower 251 is stopped, see col. 41, lines 35-37, and col. 40, lines 45-53; Also see col. 22, lines 30-34, for operating fan 251 in relation to the condenser and evaporator functions and col. 29, lines 51-59 for blower 251 controlling condensation of refrigerant by heat exchangers 202, and 203).
.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen in view of P1 as applied to claim 1 above and further in view of Fujita (JP 2014129985 A).
In regards to claim 4, Vandermeulen as modified teaches the limitations of claims 4, 6, and 7 except that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit and the refrigerant-cooling-based dehumidification unit, a second dehumidification mode, or a third dehumidification mode.
However, Fujita teaches a mode operation control unit (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidification unit (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control unit which controls the absorbent circuit and the refrigerant circuit by operating in a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit and the refrigerant-cooling-based dehumidification unit as taught 
In regards to claim 10, Vandermeulen as modified teaches the limitations of claims 5 and 8-12 except that the refrigerant circuit control unit controls the refrigerant circuit such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit.
However, Fujita teaches a refrigerant circuit control unit (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit (40a) and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-51 and fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit control unit which controls the refrigerant circuit such that temperature of target air after refrigerant-cooling-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent entering liquid-based dehumidification unit, as taught by Fujita to the refrigerant circuit of Yama in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.

s 5-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen in view of P1 and Iritani as applied to claims 2, 3 above and further in view of Fujita (JP 2014129985 A).
In regards to claims 5, 8, 9, 11 and 12, Vandermeulen as modified teaches the limitations of claims 5 and 8-12 except that the refrigerant circuit control unit controls the refrigerant circuit such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit.
However, Fujita teaches a refrigerant circuit control unit (102, 101 as part of the controller 100) which controls the refrigerant circuit (compressor 36, and airflow, see paragraph 40) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit (40a) and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit (outdoor air is cooled by absorbent temperature II at module 140a, which indicates that the temperature of the air before entering the module 140a is higher than the temperature II of the absorbent at module 140a, see paragraphs 50-51 and fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit control unit which controls the refrigerant circuit such that temperature of target air after refrigerant-cooling-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent entering liquid-based dehumidification unit, as taught by Fujita to the refrigerant circuit of Yama in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.
In regards to claims 6, and 7, Vandermeulen as modified teaches the limitations of claims 4, 6, and 7 except that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit (moisture absorbing 
However, Fujita teaches a mode operation control unit (100) which controls the absorbent circuit (30 and pump 12, see paragraphs 10 and 40) and the refrigerant circuit (compressor 36, see paragraph 40) such that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit (moisture absorbing module 140a) and the refrigerant-cooling-based dehumidification unit (40a, 51a, where 40a before 140a with respect to OA to SA, see fig. 9 and paragraphs 83-84), a second dehumidification mode (only one of the three modes is required by claims because the second mode is claimed as an alternative to other modes) or a third dehumidification mode (only one of the three modes is required by claims because the third mode is claimed as an alternative to other modes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a control unit which controls the absorbent circuit and the refrigerant circuit by operating in a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit and the refrigerant-cooling-based dehumidification unit as taught by Fujita to absorbent recovery and air dehumidification system of Vandermeulen as modified in order to not exceed in dehumidifying the room supply air and preventing over cooling, over heating or extreme dehumidification to maintain a healthy comfort for the occupants.

Claims 2, 3, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unnamed patent (JP S4812581 B1) herein after referred as P1 as applied to claim 1 above and further in view of Iritani (US 6,044,653 A).
In regards to claim 2, P1 teaches that the target air dehumidified in the refrigerant-cooling-based dehumidification unit (5) and the liquid-based dehumidification unit (11’) is supplied into a room (air supplied to room through upper air outlet and fan 13’, see figs. 1-2 and page 2), and a heat dissipation heat exchanger (2, 17, see figs. 1-2) is further connected to the refrigerant circuit (see figs. 1-2), and 
However, P1 does not explicitly teach that the heat dissipation heat exchanger dissipating heat of the refrigerant that has passed through the refrigerant-cooling-based dehumidification unit to the heat dissipation fluid.
Iritani teaches a heat dissipation heat exchanger (202) is further connected to the refrigerant circuit (202 connected to compressor 201, see figs. 18 and 21), the heat dissipation heat exchanger (202) dissipating heat of the refrigerant (see col. 13, lines 7-12) that has passed through the refrigerant-cooling-based dehumidification heat exchanger (dehumidifying air at refrigerant-cooling-based heat exchanger 207, see col. 14, lines 8-11) to a heat dissipation fluid (air blown by fan 251) other than the air in the room (see figs. 18, 21; and col. 22, lines 65-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat dissipation heat exchanger exchanging heat with a heat dissipation fluid other than the air in the room as taught by Iritani downstream of the compressor and the dehumidification heat exchanger and before the liquid-heating heat exchanger in the refrigerant circuit in the system of P1 in order to cool the refrigerant well before being supplied (see col. 11, lines 41-52, Iritani) to the liquid-heating heat exchanger in the refrigerant system of P1.
In regards to claim 3, P1 teaches a supply control unit (fans 13, 15 with motors) which stops supply of the heat dissipation fluid (by stopping fans 13 or 15) to the heat dissipation heat exchanger (fans 13 or 15 stops flowing air across the condenser 2, see figs. 1-2).
However, P1 does not explicitly teach that the supply control unit is a controller that stops supply of heat dissipation fluid when a condensation temperature of the refrigerant in the refrigerant circuit is equal to or lower than a predetermined value.
Iritani teaches a supply control unit (300) which stops supply of the heat dissipation fluid to the heat dissipation heat exchanger (stops the supply of air by stopping fan 251) when a condensation temperature of the refrigerant in the refrigerant circuit (via compressor 201) is equal to or lower than a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a supply controller which stops the fan to stop supply of air to the heat dissipation heat exchanger when the condensation temperature of the refrigerant in the refrigerant circuit is lower than a predetermined value as taught by Iritani for operating the condenser fan in the humidity control device of P1 in order to melt frost adhering to the surface of the heat exchanger (see col. 39, lines 40-48, Iritani).
In regards to claim 6, and 7, P1 teaches a mode operation control unit (valve 4 and nozzle spray 9’) which controls the absorbent circuit (by spraying the lithium solution, see page 2) and the refrigerant circuit (by controlling opening and closing of the valve 4) such that the humidity control apparatus is operated in any one of a first dehumidification mode in which the target air is dehumidified by the liquid-based dehumidification unit and the refrigerant-cooling-based dehumidification unit (moisture removed from the air by absorber 11’ and the evaporator 5, see page 2 and page 1, lines 1-3), a second dehumidification mode in which the target air is not dehumidified by the refrigerant-cooling-based dehumidification unit, but is dehumidified by the liquid-based dehumidification unit, or a third dehumidification mode in which the target air is not dehumidified by the liquid- based dehumidification unit, but is dehumidified by the refrigerant-cooling-based dehumidification unit.
In regards to claims 8, 9, 11, and 12, P1 teaches a refrigerant circuit control unit (valve 4, compressor 1, pump 7, fan 13’) which controls the refrigerant circuit (by opening and closing valve 4 and increasing/decreasing the cooling capacity of the compressor 1) such that a temperature of the target air that has flowed out of the refrigerant-cooling-based dehumidification unit and is not dehumidified yet by the liquid-based dehumidification unit is equal to or higher than a temperature of the liquid absorbent flowing into the liquid-based dehumidification unit (air is cooled by both evaporator 5 and absorber 11’ in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.S/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763